Citation Nr: 0108746	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active military service from October 
1971 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.   


REMAND

The veteran has claimed entitlement to service connection for 
a low back disorder.  In the August 1999 rating decision, 
which the veteran appealed, the RO determined that there is 
no medical evidence of an etiological nexus between the 
veteran's diagnosed degenerative disk disease of the 
lumbosacral spine and his active military service; and that 
therefore the claim is not well-grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Effective November 20, 2000, a new law was 
promulgated, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in 
effect, eliminated the need to establish that a claim was 
well grounded.  It also expanded the law relating to the duty 
to assist, and the need for notice to the veteran concerning 
searching for and obtaining records, substantiating claims, 
and completing an application for compensation benefits. The 
law applies to all claims pending on the date of enactment.  
Pursuant to the VCAA, there is now an expanded duty to assist 
the veteran.

On appeal, a review of the claims file indicates that there 
may be other records that would be beneficial in this 
determination which have not been obtained.  During an August 
2000 video conference hearing before the Board, the veteran 
claimed that he was in the United States Air Force Reserve 
(USAFR) from 1985 to 1990.  During that hearing he further 
testified that he injured his back in August 1987 during a 
two week period of active duty for training, at Bergstrom Air 
Force Base in Austin Texas.  He testified that at the time of 
his injury in August 1987, his unit was the 307th Civil 
Engineer Squadron, based at Barksdale Air Force Base, 
Louisiana.

The Board notes that regarding the veteran's period of active 
service from October 1971 to October 1975, there are no 
service medical records showing complaints or treatment 
referable to a back disorder.  During an August 1975 
separation examination, the veteran reported no recurrent 
back pain; and on examination the evaluation of the spine and 
other musculoskeletal system was normal. 

The claims file contains a physical profile serial report 
dated in August 1987 from Barksdale Air Force Base, 
Louisiana, which noted an acute low back strain, and which 
ordered no lifting over five pounds, and no running, jumping 
or climbing.  That medical report contains remarks that the 
restrictions would extend beyond the date of this TDY 
(temporary duty assignment).  In connection with this report, 
however, there are no service personnel records to confirm 
that the veteran was on active duty for training, or in some 
other duty status, at the time of the injury reported as an 
acute low back strain.  There is a paucity of service 
personnel and medical records associated with the veteran's 
assumed period in the Air Force Reserve in the 1980's.  The 
only records of service after October 1975 are two DD Forms 
256 AF, Honorable Discharge, indicating discharge from the 
USAFR, in August 1988, and again in August 1994.  Except for 
the physical profile serial report dated in August 1987, the 
only other service medical record associated with the USAFR 
is a report of a January 1985 enlistment examination which 
shows no relevant complaints or abnormal evaluations on 
examination.  

The claims file contains VA medical records from October 1997 
through November 1999.  The first medical evidence of a 
chronic back disorder is contained in VA clinical records in 
March 1998.  Early that month, the veteran was seen for 
complaints of back pain.  At that time he reported that he 
had been hurt in the reserves or military.  A subsequent 
radiology diagnostic report that month contains an impression 
of degenerative disc disease at L5-S1 with narrow disk space, 
vacuum disc, and osteophytes.  That report noted that 
alignment was normal and that there was no other significant 
abnormality.  

The Board believes that the RO should request that a special 
search be made for the veteran's complete service personnel 
and medical records associated with service in the USAFR when 
the veteran claims an injury occurred which led to his 
claimed current, chronic low back disorder.  The RO should 
attempt to obtain copies of all pertinent records identified 
by the veteran.  On remand, the RO should instruct the 
appellant of his right to submit any additional available 
medical evidence to support his assertions that his currently 
diagnosed low back disorder is related to service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The RO also should generally take all appropriate action to 
ensure compliance with the notice and assistance to the 
claimant provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Therefore, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
complete service personnel and medical 
records, particularly any associated with 
service in the USAFR in the 1980's and 
1990's including with the 307th Civil 
Engineer Squadron, based at Barksdale Air 
Force Base, in Louisiana. 

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for his 
claimed low back disability.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for his 
claimed low back disability.  The RO 
should then obtain copies of the 
veteran's treatment for his claimed 
disability from these named physicians or 
medical facilities.

3.  Thereafter, the RO should make 
arrangements for an orthopedic 
examination of the appellant.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
claims folder should be made available to 
the examiner prior to and during the 
examination, and the examiner should 
review the appellant's records.  The 
examiner should be requested to provide 
an opinion concerning the nature, extent, 
origin, and etiology of any current low 
back disability.  Specifically, the 
examiner should express an opinion 
concerning whether there is any 
etiological relationship between any 
present low back disability and his 
military service, including any incident 
occurring during a period of active 
service while in the USAFR.  

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for a low back disorder.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and should be afforded the applicable 
time period in which to respond.

After such actions have been completed, the RO should review 
the appellant's claim for service connection for a low back 
disability again.  If there is a denial of the claim, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  






The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




